UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 11, 2011 GSE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-14785 52-1868008 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1332 Londontown Blvd., Suite 200, Sykesville, MD 21784 (Address of principal executive offices and zip code) (410) 970-7800 Registrant's telephone number, including area code Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d - 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - 4 (c)) Form 8-K Item 1.01 Entry into a Material Definitive Agreement. Non-Statutory Stock Option Awards On November 11, 2011, certain officers, and employees of the Company were granted (the "Grants") stock options in accordance with the provisions of the Company’s Amended and Restated 1995 Long-Term Incentive Plan (the “Plan”).The Plan was approved at the Company’s Annual Meeting of Stockholders on June 14, 2011.The purpose of the Plan is to promote the long-term growth and profitability of the Company by (i) providing key people with incentives to improve stockholder value and to contribute to the growth and financial success of the Company and (ii) enabling the Company to attract, retain and reward the best available persons. TheGrants were made to fifty three (53) individuals.The aggregate number of shares of the Company’s common stock issuable upon exercise of the options is 1,361,000.The stock options awarded pursuant to the Plan are evidenced by option agreements, the form and substance of which are substantially similar to the Non-statutory Stock Option Agreement described inExhibit 10.2 hereto and incorporated herein by reference.The following table provides information on the stock options granted to the Company’s named executive officers. Number of Securities Exercise or Underlying Base Options Price Expiration Name Title Granted (1) ($/Share) Date James A. Eberle Director, Chief Executive Officer 11/11/2018 Jerome I. Feldman Director, Chairman of Board 11/11/2018 Chin-Our Jerry Jen President 11/11/2018 Gill R. Grady Senior Vice President 11/11/2018 Jeffery G. Hough Senior Vice President, Chief Financial Officer 11/11/2018 (1)The options become exercisable in five installments with 20% of the shares vesting on the first anniversary of the date of grant and an additional 20% of the shares on each of the next four anniversaries of the date of grant. Item 9.01 Financial Statements and Exhibits (c)Exhibits Exhibit Number Description Amended and Restated 1995 Long-Term Incentive Plan.Previously filed with the Securities and Exchange Commission on April 29, 2011in connection with the GSE Systems, Inc. DEF Form 14A and incorporated herein by reference. Form of Stock Option Agreement under the GSE Systems, Inc. 1995 Amended and Restated Long-Term Incentive Plan.Previously filed with the Securities and Exchange Commission on March 22, 1996 in connection with the GSE Systems, Inc. Form 10-Kand incorporated herein by reference. SIGNATURES Pursuantto therequirementsof theSecuritiesExchangeAct of1934,the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. GSE SYSTEMS, INC. Date: November 15, 2011 /s/ Jeffery G. Hough Jeffery G. Hough Senior Vice President and Chief Financial Officer
